DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The following is a non-final office action. 
Claims 1-10 are currently pending and have been examined on their merits. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0278964) in view of Ouyang (US 2020/0057844). 
Claim 1: Tsai discloses an intelligent electronic atomization system with an authentication anti-counterfeiting mechanism, the intelligent electronic atomization system comprising: an intelligent electronic atomization device mainly comprising a main body and an atomizing member, wherein an anti-counterfeiting decoding module and a wireless communication module are disposed in the main body, and an anti-counterfeiting module (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0104]; [0116-0117]; [0249]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
A smart handheld device, which is installed with application software, and is connected to the main body through the wireless communication module of the main body; 
and a cloud server connected to the smart handheld device, wherein before the intelligent electronic atomization device is used, the intelligent electronic atomization device is connected to the smart handheld device of the wireless communication module of the main body to perform authentication of user identification through the application software of the smart handheld device and the cloud server, wherein after the atomizing member has been combined with the main body, the anti-counterfeiting decoding module of the main body and the anti-counterfeiting module of the atomizing member perform mutual interpretation operations in every series of inhaling and exhaling actions, wherein after a protocol is interpreted as correct, the anti-counterfeiting module sends a dynamic password to the anti-counterfeiting decoding module to perform interpretation, wherein after the anti-counterfeiting decoding module has interpreted the dynamic password as correct, the anti-counterfeiting decoding module immediately wakes up the anti-counterfeiting decoding module, and finally the main body transmits a driving current to the atomizing member to achieve an anti-counterfeiting objective and an objective of protecting rights, interests and securities of a manufacturer and a consumer, wherein the intelligent electronic atomization device can be managed and all information can be linked to the cloud server to let the manufacturer actively provide a consumer service through the application software of the smart handheld device (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0104]; [0116-0117]; [0249]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
However, Tsai does not disclose a heating module and a sensing module are disposed in the atomizing member.
In the same field of endeavor of securely locking and unlocking an atomizer using a password Ouyang teaches a heating module and a sensing module are disposed in the atomizing member (Paragraph [0006-0012]; [0081]; [0106-0107]; [0116-0118]; Figs. 2-4, the present invention provides a method for unlocking an electronic cigarette which includes receiving an unlocking instruction, activating a display interface, and acquiring a password input by the user. In this embodiment, some electronic cigarettes use an electronic flow sensor to start the heating element. The inhalation of the user enables the battery circuit to operate. The method for unlocking an electronic cigarette according to this embodiment detects whether a smoking operation exists during the second preset time period).
 At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using an authentication mechanism with an atomizer to verify a user while using the atomizer as disclosed by Tsai (Tsai [0009]) with the system of a heating module and a sensing module are disposed in the atomizing member as taught by Ouyang (Ouyang [0116]). With the motivation of helping to lock and secure an electronic cigarette from being used by other individuals (Ouyang [0003]).
Claim 2: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. Tsai further discloses wherein the main body and the atomizing member are combined in an electrical connection manner (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0104]; [0116-0117]; [0249]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
Claim 3: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. Tsai further discloses wherein the anti-counterfeiting decoding module of the main body comprises a protocol module, a dynamic password module, a power control module, an output control module and a signal control module (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0104]; [0116-0117]; [0249]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
Claim 4: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. Tsai further discloses wherein the wireless communication module of the main body comprises a wireless signal transceiver module, a reading/writing module, an activation code receiving module and an encrypting/decrypting module (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0104]; [0116-0117]; [0249]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
Claim 5: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. However, Tsai does not disclose wherein the anti-counterfeiting module of the atomizing member comprises a protocol module, a flow control module, a dynamic password module, a fixed password module, a heating wire control module and a data reading/writing module.
Ouyang wherein the anti-counterfeiting module of the atomizing member comprises a protocol module, a flow control module, a dynamic password module, a fixed password module, a heating wire control module and a data reading/writing module (Paragraph [0006-0012]; [0106-0107]; [0116-0118]; Figs. 2-4, the present invention provides a method for unlocking an electronic cigarette which includes receiving an unlocking instruction, activating a display interface, and acquiring a password input by the user. In this embodiment, some electronic cigarettes use an electronic flow sensor to start the heating element. The inhalation of the user enables the battery circuit to operate. The method for unlocking an electronic cigarette according to this embodiment detects whether a smoking operation exists during the second preset time period).
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using an authentication mechanism with an atomizer to verify a user while using the atomizer as disclosed by Tsai (Tsai [0009]) with the system of wherein the anti-counterfeiting module of the atomizing member comprises a protocol module, a flow control module, a dynamic password module, a fixed password module, a heating wire control module and a data reading/writing module as taught by Ouyang (Ouyang [0116]). With the motivation of helping to lock and secure an electronic cigarette from being used by other individuals (Ouyang [0003]).
Claim 6: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. Tsai further discloses wherein when the main body and the atomizing member perform the mutual interpretation operations, the anti-counterfeiting decoding module of the main body firstly sends a protocol password to the anti-counterfeiting module of the atomizing member, and one different and encrypted protocol password is generated every time (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0104]; [0116-0117]; [0249]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
Claim 7: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. Tsai further discloses wherein after the anti-counterfeiting module of the atomizing member has received and verified a protocol password sent from the main body as correct, the anti-counterfeiting module generates the dynamic password sent to the anti-counterfeiting decoding module of the main body, and one different and encrypted dynamic password is generated every time (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0104]; [0116-0117]; [0249]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
Claim 9: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. Tsai further discloses wherein the main body is connected to an external smart handheld device through a bluetooth communication protocol (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0081-0083] [0116-0117]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
Claim 10: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. Tsai further discloses wherein the smart handheld device is connected to the cloud server via WIFI (Paragraph [0008-0012]; [0053-0057]; [0061-0064]; [0104]; [0116-0117]; [0249]; Figs. 17 and 21, the present disclosure is to provide an atomization system having a double authentication mechanism, which includes at least one atomized medicine container, an atomization device and a user device. The at least one medicine container is associated with an authentication code carrier. The atomization device includes an atomization module, a control unit, and a first communication module. The second communication module is connected to the processor, configured to pair with the first communication module, and connected to the cloud server through the network. The authentication module is connected to the processor and configured to perform an authentication operation related to the authentication code carrier to determine the authenticity of at least one atomized container through the cloud server. The at least one atomized container is associated with an authentication code carrier. Another advantage of the present disclosure is the system having the double authentication mechanism and may obtain the “authentication information” through the “authentication code input interface.” In this embodiment, the authentication operation is mainly performed on the user device and the cloud server. The password information included in the authentication result signal cab be used by the authentication unit for decryption or to identify the encrypted authentication result signal).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0278964) in view of Ouyang (US 2020/0057844) further in view of Benhammou (US 2009/0013190).
Claim 8: Modified Tsai discloses the intelligent electronic atomization system with an authentication anti-counterfeiting mechanism as per claim 1. However, Tsai does not disclose wherein each of the anti-counterfeiting decoding module of the main body and the anti-counterfeiting module of the atomizing member comprises a 56-bit serial code and an 8-bit check code.
In the same field of endeavor of generating a password for secure authentication in a network Benhammou teaches wherein each of the anti-counterfeiting decoding module of the main body and the anti-counterfeiting module of the atomizing member comprises a 56-bit serial code and an 8-bit check code (Paragraph [0007]; [0022]; Figs. 1 and 2B, a secure memory device can be used for multiple application smart cards, and for secure identification in data transfer or for component verification in a computer system. The access zone is typically partitioned into an 8-bit device configuration register, a 56-bit identification number and sixteen 8-bit password/key registers). 
At the time the invention was effectively filed it would have been obvious to one of ordinary skill in the art to modify the system of using an authentication mechanism with an atomizer to verify a user while using the atomizer by means of an encrypted password as disclosed by Tsai (Tsai [0009]) with the system of wherein each of the anti-counterfeiting decoding module of the main body and the anti-counterfeiting module of the atomizing member comprises a 56-bit serial code and an 8-bit check code as disclosed by Benhammou (Benhammou [0022]). With the motivation of being a simple substitution and obvious to try as using a 56-bit serial code and an 8-bit check code are known types of encryption standards as they are merely a different size of the key being used to encrypt data and would be simple for one of ordinary skill in the art to apply to the encryption method disclosed by Tsai (Tsai [0117]).

Therefore, claims 1-10 are rejected under U.S.C. 103.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Chu (US 2018/0060873) Electronic atomizer, anti-counterfeiting system and method thereof. 
Wu (US 2015/0196057) Electronic atomization device.
Qiu (US 2018/0213848) Password control method for electronic cigarette, apparatus and system, and electronic cigarette.
Der Ghazarian (US 2002/0084130) Breathalyzer with voice recognition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY RUSS whose telephone number is (571)270-5902.  The examiner can normally be reached on M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 5712726782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COREY RUSS/Examiner, Art Unit 3629   

/RICHARD W. CRANDALL/Examiner, Art Unit 3689